Citation Nr: 1224827	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for intermittent claudication of the legs of vascular origin (claimed as leg pain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for a Board hearing in November 2010 at the VA Central Office in Washington, D.C.  The Veteran failed to appear for the scheduled hearing.  38 C.F.R. § 20.702(d).

The issues on appeal previously included service connection for tinnitus.  That issue was resolved in a June 2011 rating decision, when the RO granted service connection for tinnitus.

The Board notes that service connection for residuals of sebaceous cyst of the face was denied in an August 1978 rating decision.  The Veteran's current claim is for service connection for chloracne.  Accordingly, the Board will address the claim on the merits.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

In January 2011, the Board remanded the issues for additional development.  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Chloracne was not manifested in service or within the first year following the Veteran's last exposure to herbicides in Vietnam, and the preponderance of the evidence is against a finding that the Veteran's acne disorder is related to his active duty service.

2.  A vascular disorder of the legs was not shown in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's current intermittent claudication of the legs is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for chloracne or other acne disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for intermittent claudication of the legs have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2004 letter, issued prior to the rating decision on appeal, and in a letter dated in March 2006, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in May 2012.

These matters were most recently before the Board in January 2011, when the case was remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The purpose of this remand was to obtain new VA examinations.  All of the actions previously sought by the Board through its prior development request have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in May 2012, which continued the previous denial of the issues considered.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA medical records, the reports of VA examinations, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testifying at a hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition to the above regulations governing service connection, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002). 

In pertinent part, chloracne or other acneform diseases consistent with chloracne and porphyria cutanea tarda shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  To warrant application of the presumption, these diseases must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The fact that a veteran is not entitled to the foregoing regulatory presumption of service connection does not preclude an evaluation as to whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Chloracne

The Veteran contends that he is entitled to service connection for a chronic skin disability, to include as due to exposure to Agent Orange during his service in the Republic of Vietnam.

Service treatment records reveal that in November 1971, during service, a cyst was excised from the Veteran's right ear.  An undated service treatment note reported that the Veteran had a cyst removed from behind his left knee at age six.  The Veteran's March 1972 report of medical examination in conjunction with separation from service noted normal skin.  The Veteran denied a history of skin disease on his March 1972 report of medical history.  He did report a positive history of the cyst of his ear and his knee.

The claims file contains records of VA and private treatment from 1974 to 1978 for sebaceous cysts on the face.  Recent records show that the Veteran receives VA treatment for infectious acne.  An April 2008 VA medical center note includes a diagnosis of severe acne; the reporting VA physician indicated that it was highly suspected that the disorder is chloracne from the Veteran's history of Agent Orange exposure.

The Veteran was afforded a VA examination in May 2011.  The examiner noted that the claims file and medical records were reviewed.  During his examination, the Veteran stated that he was originally treated for acne when he got out of the service but was unsure of the year.  The Veteran stated that he got sebaceous cysts on his face and denied whiteheads.  Physical examination revealed blackheads but no active disease; there were no cysts or pustules.  It was noted that there was only scarring typical of acne vulgaris noted.  A diagnosis of previous acneiformic eruption on face with residual scarring and a history of epidermal and dermal cysts in the past.  

Following examination, the examiner opined that it was less likely than not that the Veteran's acne was present during service or within one year of service in Vietnam.  The examiner stated that there was no record of a skin condition on the separation physical in 1972 and no documentation to support that the skin condition began within a year of service.  She additionally noted that the lack of fluid filled cysts was not consistent with chloracne.  She further stated that the history of onset was not consistent with chloracne and that there was insufficient data to support this claim.  The examiner referenced a medical treatise and also noted that she discussed the case with Dr. G.S. who agreed with the opinions.  

Upon review of the record, and after careful consideration of all procurable and assembled data, the Board finds that service connection for a chronic acne disability is not warranted on any basis.

With regard to service connection on a presumptive basis as a result of herbicide exposure, the Board notes that chloracne is a disability recognized by VA as being due to herbicide exposure, and therefore is subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  However, the preponderance of the evidence of record is against a finding that the Veteran presently has chloracne.  

In this case, the evidence of record does not contain a diagnosis of chloracne.  Of note, in April 2008, a VA physician stated that chloracne was "highly suspected."  He did not, however, actually diagnose the Veteran's acne as chloracne and the Board affords more weight to the VA examiner's opinion that the Veteran does not have chloracne due to her review of the entirety of the record and the fact that she provided a rationale for her conclusion.  Notably, the April 2008 VA physician only is shown to have suspected chloracne due to the Veteran's Vietnam service.  In contrast, the VA examiner is shown to have considered the Veteran's Vietnam service as well as his service treatment and post-service records, as well as a medical treatise; accordingly, the VA examiner is shown to have been better informed by the Veteran's specific circumstances.  Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board notes the Veteran's assertions that he has chloracne secondary to his Vietnam service.  In this regard, the Board notes that the Veteran is competent to report on that which he has personal knowledge, such as the presence of a skin disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to diagnose skin disorders or determine the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are many different skin diseases with many different possible causes of such disorders.  Here, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, he is not competent to render a diagnosis or opinion of etiology in this particular case.  Thus, the Veteran's own opinion regarding the etiology of his current acne disorder is not competent medical evidence and is significantly less probative than the VA examiner's opinion which is against a finding that the Veteran has acne which is related to service.

In this case the evidence does not demonstrate a skin disorder upon separation from service, as demonstrated by normal findings in discharge examinations and chloracne is not demonstrated within a year of his last service in Vietnam, which the evidence indicates ended in December 1970.  Thus, chloracne had to be present by December 1971 to be eligible for service connection on a presumptive basis.  However, the Veteran advised the VA examiner that his acne began sometime after he got out of service.  The most competent and probative evidence indicates that the Veteran's acne is not chloracne, and that his acne disorder is not related to service.  In sum, the preponderance of the evidence weighs against the Veteran's claim for service connection for chloracne and the claim must, therefore, be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Intermittent Claudication of the Legs 

Service treatment records demonstrate that the Veteran received outpatient and inpatient treatment for reports of pain and swelling in the knees.  A diagnosis of left knee hemarthrosis was provided; gout was also considered.  After service, from 2004 forward, the evidence includes the Veteran's reports of pain in both legs.  Physicians have described the symptoms as intermittent claudication.

The Veteran was afforded a VA examination in May 2011.  The examiner noted that the claims file and medical records were reviewed.  During his examination the Veteran reported that he was unable to walk fifty feet due to pain in both legs when he walked.  He recalled pain with walking since the 1970s.  It was noted that the Veteran underwent a carotid edarectomy in 2006 or 2007 and that pain occurred between 25 and 100 yards of walking.  The examiner provided a diagnosis of arteriosclerosis obliterans of the bilateral lower extremities.  Having reviewed the claims file and following physical examination, the examiner determined that the Veteran's leg disorder was not caused by or a result of left knee hemarthosis in service.  The examiner stated that the Veteran has generalized arteriosclerosis and subsequent peripheral vascular disease in both legs which caused him to have decreased exercise tolerance and claudication pain.  The examiner noted that he was treated for left knee hemarthrosis in service which was a joint disorder unrelated to vascular conditions and that he had received no treatment for the right leg in the service.  

The Veteran was afforded a second VA examination in August 2011 with a physician.  During his examination the Veteran provided a history of left knee swelling in service and stated that nothing happened until he had a blockage in his legs and bilateral leg pain since around 2000.  The Veteran stated that he experienced pain after walking between 50 and 100 yards and had to stop and rest.  He also stated that he was able to walk for two and half miles with stops to rest.  It was noted that the Veteran had been diagnosed with peripheral vascular disease with intermittent claudication and that he continued to smoke.  Following physical examination, the VA examiner concluded that the Veteran's peripheral vascular disease was part of his generalized arteriosclerosis and his risk factors where hyperlipedemia and smoking which had nothing to do with any hemarthrosis of the knee or vague leg pain in service.  The examiner further noted that he was in total agreement with the May 2011 VA examiner's opinion.

To the extent that the Veteran himself believes that his current disability is connected to the in-service complaints of leg pain or hemarthrosis, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current peripheral vascular disease with intermittent claudication is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his disability is not competent medical evidence.  The Board finds the opinion of the VA examiner on this point to be of significantly greater probative value than the Veteran's lay assertion. 

The Board finds that the preponderance of the evidence is against the claim.  In this case, the Veteran's present peripheral vascular disease with intermittent claudication is not shown to be related to service, to include the hemarthrosis diagnosed therein.  The VA examiner reviewed the file, examined the Veteran, and provided an adequate rationale as to why the current disorder is not related to service.  Accordingly, the evidence weighs against the Veteran's claim and service connection for intermittent claudication of the legs is, accordingly, denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for an acne condition, claimed as chloracne, is denied.

Service connection for intermittent claudication of the legs of vascular origin is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


